Citation Nr: 1225402	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-48 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to initial ratings in excess of 30 percent from December 1, 2007, and in excess of 60 percent from August 23, 2011, for gastrointestinal reflux disease (GERD) with Barrett's esophagus.

6.  Entitlement to an initial rating in excess of 20 percent for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  During the current appeal, and specifically in an August 2009 rating decision, the RO awarded an increased rating of 30 percent for the Veteran's GERD with Barrett's esophagus, effective from December 1, 2007.  By way of an October 2011 rating decision, the RO awarded an increased rating of 60 percent for GERD with Barrett's esophagus, effective from August 23, 2011.  As for the Veteran's hemorrhoids, in an August 2010 decision, the RO awarded a higher rating of 20 percent, effective from March 11, 2009.  

In April 2012, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded increased ratings of 30 percent and 60 percent for his service-connected GERD with Barrett's esophagus and 20 percent for his service-connected hemorrhoids.  He has not suggested that these higher ratings would satisfy his appeal for higher evaluations for these disabilities.  Thus, the Board concludes that the claims for higher ratings for GERD with Barrett's esophagus and hemorrhoids remain before the Board.

Additionally, the Board observes that the Court has held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an claimant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, as the Veteran's treatment records show diagnoses of PTSD, depression, and anxiety, the Board has characterized the issue of service connection for a psychiatric disorder as set forth on the title page.

(The issue of service connection for a psychiatric disorder is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  At an April 2012 hearing, prior to the promulgation of the Board's decision, the Veteran expressed his desire to withdraw his appeal of the issue of service connection for a back disorder.

2.  A right knee disorder was first manifested several years after the Veteran's active duty and is not causally or etiologically related to such service.

3.  A left knee disorder was first manifested several years after the Veteran's active duty and is not causally or etiologically related to such service.

4.  Prior to November 24, 2009, the Veteran's service-connected GERD with Barrett's esophagus was manifested by persistently recurring dysphagia, pyrosis, and regurgitation accompanied by substernal pain productive of considerable impairment of health.  

5.  Since November 24, 2009, the Veteran's service-connected GERD with Barrett's esophagus has been manifested by symptoms of pain, vomiting, material weight loss, dysphagia, pyrosis, regurgitation, and substernal pain productive of severe impairment of health.

6.  The Veteran's service-connected hemorrhoids are manifested by persistent bleeding and fissures.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of service connection for a back disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The Veteran does not have a right knee disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The Veteran does not have a left knee disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  Prior to November 24, 2009, the criteria for a rating in excess of 30 percent for GERD with Barrett's esophagus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, DC 7346 (2011).

5.  Since November 24, 2009, the criteria for a rating of 60 percent for GERD with Barrett's esophagus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, DC 7346 (2011).

6.  The criteria for an initial rating in excess of 20 percent hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in February 2008 for the issues of service connection for right and left knee disorders complied with VA's duty to notify the Veteran.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the Veteran's rating claims for his GERD with Barrett's esophagus and hemorrhoids, these claims are "downstream" issues in that they arose from initial grants of service connection.  Prior to the July 2008 and October 2009 rating decisions, letters dated in February 2008 (GERD) and May 2009 (hemorrhoids) advised the Veteran of the evidence necessary to substantiate his claims for service connection for these disabilities and of his and VA's respective obligations with regard to obtaining evidence.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess/Hartman at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

The Veteran's treatment records indicate that he receives disability benefits from the Social Security Administration (SSA).  A review of the claims file indicates that the Veteran's SSA records have not been obtained.  The Veteran's treatment records indicate injuries sustained in a motor vehicle accident and that he began receiving SSA benefits after being able to work a few years after his accident.  He has not indicated that his benefits were based on his GERD with Barrett's esophagus and hemorrhoids.  As for the service connection issues on appeal, as discussed in detail below, the Board is denying the Veteran's claims due to lack of an in-service incurrence of an injury or disease.  Furthermore, the Veteran's contentions throughout this appeal have not indicated that his SSA benefits were based on the disorders that are on appeal.  Therefore, as there is no indication that SSA records would be relevant to the issue of in-service injuries or the current severity of his GERD with Barrett's esophagus and hemorrhoids, the Board concludes that a remand to obtain the Veteran's SSA records is not warranted and would result in unnecessary delay in adjudicating the claims.  See Golz v. Shinseki, 590 F.3d 1317 (2010) (holding that VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant); see Sabonis v. Brown, 6 Vet. App. 426, (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

A pertinent VA examination/opinion with respect to the issue of service connection for a right knee disorder on appeal was obtained in July 2009; VA examinations/opinions with respect to the initial rating issues on appeal were obtained in June 2008 (GERD), March 2009 (GERD), September 2009 (hemorrhoids), June 2010 (GERD and hemorrhoids), and September 2011 (GERD).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2008, March 2009, July 2009, September 2009, June 2010, and September 2011 VA examinations obtained in this case are sufficient, as they collectively considered all of the pertinent evidence of record, including the statements of the Veteran, provided findings necessary to apply the appropriate rating criteria, and provided explanations for the opinions stated.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issues of service connection for a right knee disorder and higher initial ratings for GERD with Barrett's esophagus and hemorrhoids adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that a medical opinion on the question of service connection for a left knee disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

A.  Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2011).  A substantive appeal may be withdrawn on the record at a hearing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2011).

At the April 2012 hearing, prior to the issuance of a decision by the Board, the Veteran stated that he wished to withdraw his appeal of the issue of service connection for a back disorder.  The withdrawal was made on the record.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim of service connection for a back disorder.  Accordingly, the Board will dismiss the appeal of the issue of service connection for a back disorder.


B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Right Knee Disability

The Veteran contends that he has a right knee disorder as a result of injuries sustained in service from repeated beatings by a drill sergeant.  See, e.g., February 2008 claim; November 2008 statement; April 2012 Hearing Transcript (T.) at 28.  He also contends that service connection for a right knee disorder is warranted based on the evidence that resulted in a grant of service connection for varicose veins of the right leg.  See, e.g., October 2009 statement.  

A review of the Veteran's STRs fails to show any treatment for, or diagnosis of, any right knee complaints, although they do show right leg complaints.  In February 1972, the Veteran was diagnosed with a right leg muscle strain.  A follow-up record in March 1972 revealed continued edema and tenderness.  The diagnosis was old stress fracture.  The Veteran complained of bilateral leg pain in June 1972; he was diagnosed with leg pain, etiology unknown and possible early varicose veins.  (The Board observes that service connection for varicose veins has been granted.)  His separation examination in July 1974 revealed clinically normal lower extremities.  No right knee disorder or injury was noted.  The Veteran's STRs do not show that he incurred any injuries as a result of being beaten by someone.  His personnel records do not show disciplinary problems or poor performance reviews.  

According to post-service medical records, in December 1997, the Veteran reported a right knee injury after hypertextending it two weeks earlier.  He was diagnosed with a strained ligament.  In October 2006, he was diagnosed with degenerative joint disease of the knees; no report of in-service injuries was made.  In January 2008, the Veteran reported having daily knee aches and a history of arthritis in his family.  An undated record indicates that the Veteran was prescribed physical therapy for his knees.  The Veteran has reported seeking private treatment after discharge from service, but that the physician is deceased and those records are unavailable.  See, e.g., March 2008 statement; T. at 31.  His medical records do not indicate that any right knee disorder is related to his military service.  

The Veteran was afforded a VA examination in July 2009.  He complained of his right knee giving out while walking since service.  He reported that he was frequently kicked in the back of the right knee while in basic training and that he was treated in service.  He reported stress fractures of the tibiae, right worse than left, which were treated in service.  Following an exhaustive examination, the Veteran was diagnosed with osteoarthritis of the right knee and resolved stress fracture of the right tibia.  The examiner opined that the Veteran's right knee condition was not caused by or a result of a stress fracture of the right tibia in service.  The examiner noted that the Veteran had a diagnosis of stress fracture in service, although the actual time of occurrence was unclear.  The currently diagnosed right knee condition was osteoarthritis of the right knee and resolved stress fracture of the right tibia.  A review of the medical literature revealed no documented association between tibial stress fractures and subsequent knee pathology.  Stress fractures of the tibia, in general, healed well and without long-term consequences.  Therefore, the Veteran's current right knee condition, diagnosed as osteoarthritis, was not caused by or a result of (or consistent with) his stress fracture of the right tibia in service.  

The Veteran testified at his April 2012 hearing that he sought treatment for his right knee injuries after being beaten in service.  T. at 28.  As noted above, he testified that private medical records after his discharge from service were unavailable.  Id. at 31.  

Based on a review of the evidence, the Board finds that service connection for a right knee disorder is not warranted.  Although the Veteran has been diagnosed with osteoarthritis and degenerative joint disease post-service, the probative evidence fails to show that any right knee disorder is related to his military service.  

In this case, the Board finds that the evidence fails to show that the Veteran incurred an in-service right knee injury that led to chronic disability.  As discussed above, the Veteran's STRs are silent for any knee complaints.  In this regard, the Board observes that the Veteran discharge examination in July 1974 revealed normal lower extremities.  

In reaching this conclusion, the Board acknowledges that the Veteran's STRs show right leg complaints; however, they are not specifically knee complaints.  Indeed, there is no report of any right knee injuries made in service.  The Board also acknowledges the diagnosis of old stress fracture in March 1972.  However, the only medical opinion of record, that of the July 2009 examiner, indicates that the Veteran's osteoarthritis is not related to the stress fracture.  That opinion is supported by a rationale and is uncontradicted.  Here, the Veteran's treatment records fail to show any medical nexus opinion relating a current right knee disorder to any in-service right leg complaints. 

The Board also acknowledges the Veteran's reports of injuring his knee when being physically assaulted by a drill sergeant.  However, the Board doubts the Veteran's credibility regarding that assertion.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Veteran contends that he sought treatment in service following his injuries from being assaulted.  However, his STRs do not contain any indication that the Veteran received any injuries from an assault.  Furthermore, in connection with his psychiatric disorder claim, the RO obtained the Veteran's personnel records to determine whether there was evidence of any kind of personality changes to corroborate his claimed stressor of a physical assault.  His personnel records fail to show any infractions or negative performance reviews suggestive of someone that had been physically assaulted.  Such records, especially is separation evaluation, are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over three decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Additionally, subsequently prepared records tend to show that current disability is directly related to post-service events, which directly contradicts the Veteran's claim of injury in service and continuity of symptoms since service.  Therefore, the evidence does not support a finding that the Veteran incurred an in-service injury or disease to his right knee.  

The evidence also does not show that the onset of any current right knee disorder occurred during service.  As discussed above, the Veteran's STRs are silent for any right knee complaints and his separation examination revealed normal lower extremities.  The earliest showing of a right knee complaint is in 1997, which the Veteran specifically attributed to an injury two weeks earlier as opposed to an injury incurred in service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of right knee complaints, symptoms, or findings until over three decades between the period of active service and the claim is evidence which tends to show that no right knee disorder had its onset during service.  

Additionally, as the evidence fails to show that arthritis was manifested to a degree of 10 percent or more within discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.3.07, 3.309.  

In reaching this conclusion, the Board acknowledges the Veteran's statements, in addition to a March 2008 statement from his mother, indicating that he did seek treatment after service, but that the physician is deceased and those records are not available.  However, the Board reiterates that in the first documented instance of right knee treatment, no history pertaining to his service or of prior treatment was provided.  It is especially noteworthy that the Veteran's lower extremities were normal at the time of his separation from service.

The Board acknowledges the Veteran's belief that he has a right knee disorder that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without credible evidence of a right knee injury in service, the onset of a right knee disorder during active duty service, a continuity of pertinent symptomatology after service, or of an association between a right knee disorder and the Veteran's active duty, service connection for a right knee disorder is not warranted.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a right knee disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

Left Knee Disability

The Veteran contends that he has a left knee disorder as a result of injuries sustained in service from repeated beatings by a drill sergeant.  See, e.g., November 2008 statement; April 2012 Hearing Transcript (T.) at 28.  He also contends that service connection for a left knee disorder is warranted based on the evidence that resulted in a grant of service connection for varicose veins of the left leg.  See, e.g., October 2009 statement.  

A review of the Veteran's STRs fails to show any treatment for, or diagnosis of, any left knee complaints although they do show left leg complaints.  In June 1972, the Veteran had left shin swelling; x-rays were within normal limits.  Also in June 1972, the Veteran was diagnosed with leg pain, etiology unknown and possible early varicose veins.  (As noted above, service connection for varicose veins has been granted.)  His separation examination in July 1974 revealed clinically lower extremities.  No left knee disorder or injury was noted.  As discussed above, his STRs do not show that he incurred any injuries as a result of being beaten by someone and his personnel records do not show disciplinary problems or poor performance reviews.  

According to post-service medical records, in October 2006, the Veteran was diagnosed with degenerative joint disease of the knees.  In January 2008, the Veteran reported having daily knee aches and a history of arthritis in his family.  An undated record shows the prescription of physical therapy for his knees.  The Veteran has contended seeking private treatment after discharge from service, but that the physician is deceased and those records are unavailable.  See, e.g., March 2008 statement; T. at 31.  The Veteran's post-service medical records do not contain any medical opinion relating any left knee disorder to his military service.  

The Veteran testified at his April 2012 hearing that he sought treatment for his left knee injuries after being beaten up in service.  T. at 28.  As noted above, he testified that private medical records after his discharge from service were unavailable.  Id. at 31.  

Based on a review of the evidence, the Board finds that service connection for a left knee disorder is not warranted.  Although the Veteran has been diagnosed with degenerative joint disease post-service, the evidence fails to show that any left knee disorder is related to the Veteran's military service.  In this case, as discussed above for the Veteran's right knee, the Board finds that the evidence fails to show that the Veteran incurred an in-service left knee injury that led to chronic disability.  Here, the Veteran's STRs are silent for any left knee complaints.  In this regard, the Board observes that the Veteran discharge examination in July 1974 revealed normal lower extremities.  

In reaching this conclusion, the Board acknowledges the Veteran's reports of injuring his knee when being physically assaulted by a drill sergeant.  However, for the reasons set forth above when discussing the right knee, the Board finds the Veteran's statements to be incredible.  

The Veteran contended that he sought treatment in service following his injuries from being assaulted.  However, his STRs do not contain any indication that the Veteran received any injuries from an assault.  Furthermore, his personnel records fail to show any infractions or negative performance reviews suggestive of someone who had been physically assaulted.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over three decades past, and made in the context of a claim for benefits.  See Cartright at 25; see also Curry, at 68.  Therefore, the evidence does not support a finding that the Veteran incurred an in-service injury or disease to his left knee.  

The evidence also does not show that the onset of any current left disorder occurred during service.  As discussed above, the Veteran's STRs are silent for any left knee complaints and his separation examination revealed normal lower extremities.  The earliest showing of a left knee complaint is in 2006.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of left knee complaints, symptoms, or findings until over three decades between the period of active service and the claim is evidence which tends to show that no left knee disorder had its onset during service.  

Additionally, as the evidence fails to show that arthritis was manifested to a degree of 10 percent or more within discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.3.07, 3.309.  

In reaching this conclusion, the Board acknowledges the Veteran's statements, in addition to a March 2008 statement from his mother, indicating that he did seek treatment after service, but that the physician is deceased and those records are not available.  However, the Board reiterates that in the first documented instance of a left knee diagnosed, no history pertaining to his military service was provided.  It is especially noteworthy that the Veteran's lower extremities were normal at the time of his separation from service.

The Board acknowledges the Veteran's belief that he has a left knee disorder that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without credible evidence of a left knee injury in service, the onset of a left knee disorder during active duty service, a continuity of pertinent symptomatology after service, or of an association between a left knee disorder and the Veteran's active duty, service connection for a left knee disorder is not warranted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left knee disorder is denied.  See 38 U.S.C.A §5107.

C.  Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the GERD with Barrett's esophagus and hemorrhoid issues as claims for higher evaluations of the original awards.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that a staged rating is warranted for the Veteran's GERD with Barrett's esophagus, but not for his hemorrhoids.  


GERD with Barrett's Esophagus

The Veteran contends that he is entitled to a rating in excess of 30 percent prior to August 23, 2011, for the service-connected GERD with Barrett's esophagus.  He contends that the symptoms warranting the currently assigned 60 percent rating existed prior to the effective date of the 60 percent award of August 23, 2011.  See, e.g., T. at 7.

The Board finds that a brief procedural history would be beneficial.  The Veteran was initially granted service connection for his GERD evaluated as 30 percent disabling, effective from September 27, 2007.  A temporary 100 percent evaluation from October 3, 2007, was assigned following surgery.  A 10 percent rating was assigned following the convalescence period, effective from December 1, 2007.  The Veteran subsequently disagreed with the 10 percent rating from December 1, 2007, and the RO increased the rating to 30 percent, effective from December 1, 2007.  During the course of the appeal, the Veteran was diagnosed with Barrett's esophagus, which was opined to be related to the GERD.  Consequently, the RO expanded the Veteran's award of service connection to include Barrett's esophagus and increased the evaluation to 60 percent disabling, effective August 23, 2011.  

Thus, the Veteran's GERD with Barrett's esophagus is rated by analogy as 30 percent disabling from December 1, 2007, to August 22, 2011, and 60 percent disabling since August 23, 2011, under 38 C.F.R. § 4.114, DC 7346, which evaluates impairment from a hiatal hernia.  

Specifically, pursuant to DC 7346 a 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  38 C.F.R. § 4.114, DC 7346 (2011).  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  Id.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  Id.

Private treatment record dated in December 2007 and February 2008 show that the Veteran denied nausea, vomiting, difficulty with swallowing, heartburn or reflux, regurgitation, or night cough lasting greater than 24 hours.  

The Veteran was afforded a VA examination in June 2008.  Since discharge, he reported symptoms of severe acid reflux on a daily basis, which included heartburn and epigastric pain and dysphagia with acid reflux.  He had to sleep on three to four pillows and noted likely episodes of aspiration.  In October 2007, he had hiatal hernia repair and had had a marked improvement in symptoms.  Currently, he had mild symptoms including mid-epigastric burning and pain and mild dysphagia with occasional reflux into the esophagus.  He used baking soda nightly and still slept with four pillows to prevent aspiration.  The Veteran reported nausea daily.  There was no history of vomiting associated with esophageal disease.  The Veteran had dysphagia most of the time; he was able to swallow liquids, soft food, and solid food most of the time.  He had daily esophageal distress accompanied by substernal pain.  The pain was reported to be frequent and severe.  He had heartburn several times daily and regurgitation of bile-stained fluid daily.  There was no history of hematemesis or melena or esophageal dilation.  

The examiner summed up the Veteran's symptoms as weekly nausea; no vomiting; occasional dysphagia; substernal epigastric distress several times a week; daily heartburn; regurgitation several times a week; and no hematemesis or esophageal dilation.  There were no signs of anemia or significant weight loss or malnutrition..  The Veteran was unemployed.  His GERD had no effect on feeding, bathing, dressing, toileting, and grooming; a mild effect on chores, shopping, recreation, and traveling; and a moderate effect on exercise and sports.  

A private treatment record dated in July 2008 shows that he reported nausea, difficulty swallowing, and heartburn or reflux lasting greater than 24 hours.  A VA treatment record dated in October 2008 reveals that the Veteran's reflux seemed to be worse than before.  He continued to sleep propped up with three to four pillows.  His reflux symptoms occurred daily after every meal and he usually threw up once a day.  He also had heartburn.  A private record also dated in October 2008 indicates that he had daily nausea and vomiting lasting greater than 24 hours; he also had heartburn or reflux and regurgitation lasting greater than 24 hours.  In November 2008, the Veteran reported having nausea, vomiting, heartburn or reflux, and regurgitation lasting greater than 24 hours; he denied night cough.  A record dated in January 2009 shows that the Veteran had nausea, vomiting, heartburn or reflux, regurgitation, and night cough lasting greater than 24 hours.  In February 2009, he reported nausea, vomiting, regurgitation, and night cough lasting greater than 24 hours.

The Veteran was afforded a second VA examination in March 2009.  He reported a significant increase in symptoms, which awakened him from sleep.  He had nausea and vomiting that occurred less than weekly.  He reported occasional dysphagia.  He could always swallow liquids and could swallow soft solid foot most of the time.  Esophageal distress accompanied by substernal pain occurred less than weekly; the pain was severe and occurred frequently.  He had heartburn daily and regurgitation of partially digested food several times a week.  There was no history of hematemesis or melena or esophageal dilation.  There were no signs of melena and significant weight loss or malnutrition.  The Veteran's GERD had no effect on toileting and grooming; a mild effect on shopping, recreation, traveling, bathing, and dressing; a moderate effect on chores, exercise, and sports; and a severe effect on feeding.  

A VA treatment record dated in August 2009 reveals that the Veteran had "severe reflux."  Barrett's esophagus was diagnosed following an August 2009 esophagogastroduodenoscopy (EGD).  On November 24, 2009, the Veteran complained of severe coughing spells, sore throat, vomiting, nausea, hoarseness, and burning and pain in the throat.  Another record also dated on November 24, 2009 indicated that the Veteran had gastric juices coming up in this throat, nausea, and a lot of difficulty with solid foods, especially with meat.  He had lost seven to eight pound since his last visit.  A mental health clinic record dated in January 2010 shows that the Veteran was losing weight because he was unable to afford protein shakes.  Another record dated in January 2010 reveals that the Veteran lost about 10 pounds unintentionally.  In February 2010, the Veteran reported having lost 70 pounds due to his Barrett's esophagus.  

A third VA examination was provided in June 2010.  He reported having more difficulty sleeping due to reflux.  He had lost about 18 pounds since last fall.  He vomited once a day and was frequently nauseated.  He felt weak all the time.  The Veteran had nausea several times daily and daily vomiting.  He had dysphagia most of the time and was always able to swallow liquids and soft solid food; he could swallow solid food most of the time.  The Veteran had esophageal distress several times a week accompanied by frequent substernal pain that was severe.  He had pyrosis several times a week and regurgitated clear fluid, bile-stained fluid, and undigested food several times a day.  There was no history of hematemesis or melena or esophageal dilation.  There were signs of significant weight loss or malnutrition.  The Veteran had mild signs of loss of subcutaneous fat; mild signs of muscle wasting; mild signs of dry skin; and mild pharyngitis.  His GERD with Barrett's esophagus had no effect on grooming; a mild effect on traveling, bathing, and dressing; a moderate effect on chores, shopping, recreation, and toileting; and a severe effect on exercise, sports, and feeding.  

The most recent examination in September 2011 shows that the Veteran reported diagnoses of GERD, hiatal hernia, and Barrett's esophagus.  He continued to experience daily pain in his mid-abdomen and throat, heartburn, and nausea with occasional vomiting.  He continued to sleep in an elevated position.  He had a poor appetite and problems with swallowing.  He also had weight loss.  The Veteran's symptoms included persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and sleep disturbance four times or more per year, weight loss, recurrent nausea four times or more per year, periodic vomiting four times or more per year, and melena four times or more per year lasting one to nine days.  There was no esophageal stricture, spasm, or acquired diverticulum.  The Veteran's condition impacted his ability to work; with his daily symptoms he was unable to participate in recreational activities, do chores, or shop.  The Veteran reported that out of every week, three days were spent in bed due to his stomach issues.  He had incapacitating episodes four or more times per year, lasting for one to nine days.  

The Veteran's statements during this appeal are consistent with the symptoms documented in the treatment records and VA examinations.  At his hearing, the Veteran testified that his symptoms included daily regurgitation, problems with swallowing and eating, severe chest pain, weight loss, and only being able to eat soft foods.  T. at 7-10.  He also testified that his GERD had been misdiagnosed and he had Barrett's esophagus longer than what his records show.  Id. at 4-5.

Based on a review of the evidence, the Board concludes that a 60 percent rating is warranted effective from November 24, 2009, the date that weight loss was first shown, in addition to the other symptoms reported at that time.  As discussed above, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  In this case, the evidence shows that the Veteran's overall GERD with Barrett's esophagus symptomatology approximated the criteria for a 60 percent rating as of November 24, 2009, when the Veteran reported severe coughing spells, sore throat, vomiting, nausea, hoarseness, burning and pain in the throat, gastric juices coming up in this throat, a lot of difficulty with solid foods, and weight loss of seven to eight pound.  As the Veteran had symptoms of pain, vomiting, and material weight loss, productive of severe impairment of health, the Board concludes that his symptomatology warranted a 60 percent rating effective from November 24, 2009.

The Board also finds that a 60 percent rating is not warranted any earlier than November 24, 2009.  Rather, the Veteran's symptomatology, as shown in his treatment records, VA examinations, and statements consistent with the medical records, indicates that the assigned 30 percent rating from December 1, 2007, was warranted.  In reaching this conclusion, the Board acknowledges the Veteran's reports of the severity of his symptomatology.  However, although he had symptoms of pain and vomiting, the evidence fails to show weight loss, hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health prior to November 24, 2009.  

Here, at the June 2008 and March 2009 examinations, the Veteran specifically denied weight loss and hematemesis or melena.  Additionally, the symptoms showed at those examinations did not result in severe impairment of health.  As discussed above, the Veteran's GERD with Barrett's esophagus had no effect on feeding, bathing, dressing, toileting, and grooming; a mild effect on chores, shopping, recreation, and traveling; and a moderate effect on exercise and sports in June 2008; and had no effect on toileting and grooming; a mild effect on shopping, recreation, traveling, bathing, and dressing; a moderate effect on chores, exercise, and sports; and a severe effect on feeding.  Considering the severity of the effects that the Veteran's GERD with Barrett's esophagus was shown to have on his daily activities, the Board cannot conclude that his symptoms were productive of considerable impairment of health.  

The Board's conclusion is further supported by the Veteran's denial of nausea, vomiting, difficulty with swallowing, heartburn or reflux, regurgitation, and night cough lasting greater than 24 hours in December 2007 and in February 2008.  The fact that the Veteran denied all of those symptoms lasting greater than 24 hours weighs heavily against a finding that his symptoms produced considerable impairment of health.  Furthermore, a private treatment record dated in July 2008, shows that he reported nausea, difficulty swallowing, and heartburn or reflux lasting greater than 24 hours.  Although the Veteran reported that his symptoms such as nausea, vomiting, heartburn or reflux, regurgitation, and night cough lasted longer than 24 hours in records dated from October 2008 to February 2009, no medical professional opined that his symptoms produced considerable impairment of health.  

The Board acknowledges the Veteran's contention that a 60 percent rating is warranted effective December 1, 2007, because he believes that he had Barrett's esophagus at that time.  However, a review of the treatment records shows that Barrett's esophagus was not diagnosed until August 2009; there is no indication that medical professionals misdiagnosed the Veteran at any time during this appeal period.  Moreover, the mere fact that the Veteran was diagnosed with Barrett's esophagus does not necessarily entitle him to a 60 percent rating.  Rather, the diagnostic criteria consider the symptoms and any resulting health impairment.  For the reasons set forth above, the evidence fails to show that a 60 percent rating is warranted any earlier than November 24, 2009.  

In considering the symptoms shown, the Board concludes that a 60 percent rating is warranted effective November 24, 2009, but no earlier.  The Board also finds that referral for an extraschedular rating is not warranted.  The Board observes that the highest rating available under DC 7346 is 60 percent; an increased rating would only be available on an extraschedular basis.  However, the evidence fails to show that referral for an extraschedular evaluation is warranted as the Veteran's GERD with Barrett's esophagus has not resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the GERD with Barrett's has an effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  Indeed, the September 2011 examiner opined that the Veteran's condition impacted his ability to work.  However, the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  As noted above, a 60 percent rating encompasses severe impairment of health, which is adequate to compensate the Veteran for any occupational impairment.  Although the September 2011 examiner indicated occupational impairment, the evidence fails to show that the Veteran's gastrointestinal disability results in interference with employment beyond what is contemplated by the criteria themselves.

Thus, the Board concludes that the totality of the evidence of record has not shown that the Veteran's GERD with Barrett's esophagus warrants a rating in excess of 30 percent prior to November 24, 2009, higher than 60 percent thereafter, or referral for an extraschedular evaluation.  The Board finds, therefore, that the evidence of record does not support the criteria required for the next higher rating or referral for an extraschedular evaluation for this service-connected disability at any time during the current appeal.  


Hemorrhoids

The Veteran contends that he is entitled to an initial rating in excess of 20 percent for the service-connected hemorrhoids due to the severity and frequency of his symptomatology.  See, e.g., T at 36-43.

In this case, the Veteran has been diagnosed with hemorrhoids.  This disability has been rated as 20 percent disabling under DC 7336, which evaluates impairment of external or internal hemorrhoids.  38 C.F.R. § 4.114, DC 7336 (2011).  The Board observes that a 20 percent rating is the highest rating available under DC 7336.  Id.  

Since the Veteran is currently receiving the highest rating available under DC 7336, the Board will consider whether a higher rating is warranted under a different diagnostic code or whether referral for an extraschedular evaluation is warranted.

The Veteran was afforded a VA examination in September 2009.  He had a history of frequent rectal bleeding; there was no history of other symptoms such as rectal prolapse.  His current symptoms included burning, diarrhea, difficulty passing stool, pain, and tenesmus.  The Veteran reported recurrence of rectal bleeding four or more times per year; there was no history of thrombosis.  There was also no history of fecal incontinence or perianal discharge.  No anorectal fistulas were present.  There was no anal or rectal stricture present.  The sphincter was not impaired and no rectal prolapse was present.  The Veteran was diagnosed with internal hemorrhoids and small anal fissure.  There were no effects on his usual daily activities.  

At a VA examination in June 2010, the Veteran reported small spots of blood in the stool in the past six months.  He had pain with each bowel movement.  He had moderate to severe hemorrhoid pain one to two days afterward.  Clear fluid drained on his underwear intermittently.  There was a history of rectal bleeding, but no history of rectal prolapse.  Current symptoms included anal itching, burning, difficulty passing stool, and pain.  The Veteran had frequent bleeding four or more times per year.  There was no history of thrombosis and no history of fecal incontinence.  The Veteran had occasional seropurulent perianal discharge.  The hemorrhoids were reducible.  No fissures were present.  There was no anorectal fistula, anal or rectal stricture, or sphincter impairment.  Several hours after the examination, the Veteran returned following a bowel movement.  Internal hemorrhoids were present and moderate to severely enlarged.  They were very tender and reducible; there was no bleeding, no fissure, and no thrombosis.  

A review of the Veteran's treatment records since the award of service connection fail to show impairment of sphincter control consisting of occasional involuntary bowel movements, extensive leakage and fairly frequent involuntary bowel movements, or complete loss of sphincter control.  They also fail to show stricture of the rectum and anus or a prolapsed rectum.  No fistulas were shown.

The Veteran testified having bleeding, constant soreness, wearing pads to keep fluid off of his clothes, holes in his bowels, and fissures.  T. at 36-42.  His statements throughout this appeal are consistent with the symptoms reported at his hearing.

Based on a review of the evidence, the Board concludes that a rating in excess of 20 percent is not warranted at any time since the award of service connection.  As discussed above, a 20 percent rating is the highest available under DC 7336 for hemorrhoids.  Therefore, the Board has looked to other diagnostic codes to determine if a higher rating is warranted.  In this case, no impairment of sphincter control has been shown; the Veteran has not reported, nor do the medical records indicate, that the Veteran has occasional involuntary bowel movement, necessitating wearing of a pad, which would warrant a 30 percent rating under DC 7332.  Therefore, a higher rating under DC 7332 is not warranted.  As stricture of the rectum and anus has not been shown, DC 7333 is inapplicable.  The Veteran has never been shown to have a prolapsed rectum, making DC 7334 also inapplicable.  Lastly, no fistulas have been shown, so a rating under DC 7335 is also not warranted.  See 38 C.F.R. § 4.114, DCs 7332, 7333, 7334, and 7335 (2011). 

Thus, the evidence fails to show that the Veteran's hemorrhoids warrant a schedular rating in excess of 20 percent at any time since the award of service connection under any of the potentially applicable diagnostic codes.  The evidence also fails to show that referral for an extraschedular rating is warranted.  The Veteran's hemorrhoids have not resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the hemorrhoids have an effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  

Thus, the Board concludes that the totality of the evidence of record has not shown that the Veteran's hemorrhoids warrant an initial rating in excess of 20 percent.  The Board finds, therefore, that the evidence of record does not support the criteria required for a higher rating or referral for an extraschedular evaluation for this service-connected disability at any time during the current appeal.  


ORDER

The appeal for entitlement to service connection for a back disorder is dismissed.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to an initial rating in excess of 30 percent for GERD with Barrett's esophagus from December 1, 2007, to November 24, 2009, is denied.

Entitlement to a 60 percent rating, but no higher, for GERD with Barrett's esophagus, from November 24, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for hemorrhoids is denied.


REMAND

A remand is necessary for further evidentiary development of the issue of service connection for a psychiatric disorder, to include PTSD, depression, and anxiety.  The Veteran's reported in-service stressor is that he was physically assaulted repeatedly by a drill sergeant.  See, e.g., September 2007 claim.  A June 2008 memorandum from the United States Army and Joint Services Records Research Center (JSRRC) indicates that there was insufficient information to verify the Veteran's reported stressor.  VA treatment records during the course of this appeal have shown diagnoses of depression and PTSD attributed to his reported in-service assaults.  See, e.g., September 2007 mental health clinic note.  

The Board observes that entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD Form 214 shows that he did not receive any decorations or medals denoting participation in combat.  Indeed, the Veteran has not claimed participation in combat.  Where VA determines that a veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . .  and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.
In this case, the Veteran has reported that he feared for his life.  However, he has not reported fear of "hostile military or terrorist activity."  As such, although the Veteran was afraid of an alleged assailant, the amendment does not apply.  Accordingly, his statements concerning the alleged stressors may not be accepted, standing alone, as sufficient proof of their occurrence.  

Here, no corroborating evidence to support the Veteran's claimed stressor has been submitted.  Although the Veteran was notified of such additional evidence in a November 2007 VCAA notification letter, none has been provided.  No evidence such as buddy statements confirming the assaults has been presented.  Additionally, the Veteran's personnel records fail to show a change in behavior that could be considered consistent with physical abuse.  

However, the evidence does suggest that the Veteran's depression and anxiety may be secondary to his service-connected GERD with Barrett's esophagus.  For example, a record dated in May 2009 indicates that the Veteran's mood was depressed as he experienced nausea and severe GERD symptoms.  He also had anxiety associated with pain in his chest.  The Veteran reported having severe anxiety attacks several times a month associated with chest pain.  Additional VA treatment records continue to suggest that the Veteran might have a psychiatric disorder that is secondary to his service-connected GERD with Barrett's esophagus.  

The Board observes that service connection may be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Here, the record clearly raises a theory of entitlement on a secondary service connection basis.  However, no development, to include an examination, has been undertaken with respect to the issue of service connection for a psychiatric disorder on a secondary basis.  Therefore, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine if he has a psychiatric disorder that is secondary to his service-connected GERD with Barrett's esophagus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, given the theory of secondary service connection raised by the evidence, the Veteran should be sent a new letter notifying him of the information and evidence necessary to substantiate a claim of service connection for a psychiatric disorder on a secondary basis to comply with the VCAA.  Additionally, because the Veteran appears to receive regular VA treatment, any psychiatric treatment records dated since August 2011 should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (pertinent VA medical records are in constructive possession of the agency and must be obtained).

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the Veteran. The letter should notify him of the information and evidence necessary to substantiate his claim of service connection for a psychiatric disorder, to include PTSD, depression, and anxiety.  Notice regarding secondary service connection must be included.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman at 473.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service psychiatric treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VA Medical Center (VAMC) in Lexington, Kentucky since August 2011.  If any such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of each psychiatric disorder, to include PTSD, depression, and anxiety, that he may have.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Psychological testing should be conducted with a view toward determining whether the Veteran indeed meets the criteria for a diagnosis of PTSD or any other psychiatric disability.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran has a psychiatric disorder that is attributable to military service or was caused or aggravated (permanently worsened beyond normal progression) by his service-connected GERD with Barrett's esophagus.  (If the Veteran is found to have a psychiatric disorder that is aggravated by his GERD with Barrett's esophagus, the examiner should quantify the approximate degree of aggravation.)

If the examiner determines that an opinion on the issue cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, re-adjudicate the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, depression, and anxiety.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should thereafter be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


